Case 2:20-cv-11760-JMV-JBC Document 3-1 Filed 08/28/20 Page 1 of 6 PagelD: 30

Exhibit A
Case 2:26-Rv-DDAS63IROV BBO 4hBHOLY Padpbs/baed Ades 2652988 ID: 31

Jerry Maroules, Esq. - 1D#023261983
AGRAPIDIS & MAROULES, P.C.
777 Terrace Avenue, Suite 504
Hasbrouck Heights, New Jersey 07604
(201)288-0500 telephone

(201) 288-0576
j.maroules@amlawnj.com email

 

ATTORNEYS FOR PLAINTIFF
Alicia Michaels, -SUPERIOR COURT OF NEW JERSEY
‘LAW DIVISION: BERGEN COUNTY
Plaintiff, ‘DOCKET NO:

VS. ‘CIVIL ACTION

Mitsuwa Marketplace, ABC Corporations
(fictitious names) and John Doe LI
(fictitious names)

Defendants.

 

COMPLAINT AND JURY DEMAND

 

Plaintiff, Alicia Michaels, residing in Paramus, Bergen County, New Jersey by way

of Complaint against the defendants, hereby alleges and says:
FIRST COUNT

lL. On or about October 24, 2019, plaintiff, Alicia Michaels, was at the premises
known as Mitsuwa Marketplace located at 595 River Road, Edgewater, Bergen County, New
Jersey.

2. Plaintiff, Alicia Michaels, sustained injuries due to a dangerous and
hazardous condition created by the defendants when the plaintiff slipped and fell on ice
inside the premises which had accumulated on the floor.

a. Upon information and belief, and in the alternative to the allegations in
paragraphs 1 & 2 above, the true name of and capacity, whether individual, plural, corporate,
partnership, associate or otherwise of defendants, ABC Corporations and John Doe I-III, are

unknown to plaintiff. Plaintiff brings suit against said defendants by such fictitious name.
Case 2:BEBV-DDASS IRV -IBC/AACahaVOLM Paecrds/beeo DAAgeS2571 6 F249 ID: 32

ABC Corporations and/ or John Doe I-III may be the true party or parties responsible for the
incident of October 24, 2019, and /or are the parties responsible for any dangerous
conditions created on the premises, and for the well-being of plaintiff, Alicia Michaels, but
the full extent of those facts linking the fictitiously designated defendants with the cause of
action alleged herein is unknown to plaintiff at this time.

4, As adirect and proximate result of the negligence of the defendants, Mitsuwa
Marketplace, ABC Corporations and John Doe [-Ill, their agents, servants, and/or
employees, the plaintiff, Alicia Michaels, was caused to fall and sustain serious injury,
causing her to suffer great pain and will in the future be caused to suffer great pain; she was
caused to incur medical expenses; she was unable to continue with her employment, she
will in the future be caused to incur medical expenses; and she was caused to suffer
permanent injuries.

5. Defendants had actual and/or constructive notice of the dangerous condition
described above and failed to remedy this dangerous condition, take precautionary steps to
prevent the accident, and/or give notice to the plaintiff of the dangerous condition, thereby
breaching their duty of care to plaintiff.

WHEREFORE, the plaintiff, Alicia Michaels, demands judgment against the
defendants, Mitsuwa Marketplace, ABC Corporations and John Doe I-III, jointly and
severally for damages, pain and suffering and infliction of emotional distress, together with

attorney's fees, interest, costs of suit and any other relief the Court deems just and equitable.

ROULES, P.C.

JERI AROUEE, ESQ
DATED: July 30, 2020

  

 
Case 2:BEBVLIGPEO DR -GBOS/DSeuaNeiHOG2M Pascohs /PeyrolDAdGe-H AHS PAGE ID: 33

DEMAND FOR TRIAL BY JURY
Plaintiff hereby demands a trial by jury as to all issues raised in the Complaint.

     

ULES, P.C.

   

torneys for Plaintiff

DATED: July 30, 2020

DESIGNATION OF TRIAL COUNSEL
Pursuant to R. 4:25-4, Jerry Maroules, Esq. (ID#023261983), is hereby designated

as Trial Counsel of this matter.

   
   

   

   

Adtorneys for Plaintiff
ag eee

DATED: July 30, 2020

CERTIFICATION

I certify that pursuant to R. 4:5-1, to my knowledge and based on the information
available to me at this time, the matter in controversy is not the subject of any other action
pending in any Court, or of a pending arbitration proceeding and that no additional parties
are known at this time who should be added except as follows:

There is a pending related worker’s compensation claim filed in the New Jersey
Division of Workers Compensation under the caption Alicia Michaels vs. On the Shelf with

claim petition number of CP 2020-5991.

 
 
   
 

  

AGRAPIDIS & M ULES, P.C.
Attorneys for Plaintj

. EAROULES, ESQ.
DATED: July 30, 2020

 
Case 2:BERv-DDAGSAIROV-OBOS/ABCAMB0ORM Pidchhs/Deta0|D PAGK29 291642496 1D: 34

DEMAND FOR ANSWERS TO INTERROGATORIES
Pursuant to R. 4:17-1(b), the plaintiff hereby demands that the defendant provide

answers to the Uniform Interrogatories set forth in Form C and C(2) of Appendix II of the

Rules Governing the Courts of the State of New Jersey.

 

DATED: July 30, 2020

 
Case 2:4 Rv IdodeSalbiV-dRG5/ddocumenoPh PulahN8/RSROD Rape 620i 692e0e!D: 35

Civil Case Information Statement

Case Details: BERGEN | Civil Part Docket# L-004553-20

Case Caption: MICHAELS ALICIA VS MITSUWA Case Type: PERSONAL INJURY

MARKETPLACE Document Type: Complaint with Jury Demand

Case Initiation Date: 08/05/2020 Jury Demand: YES - 6 JURORS

Attorney Name: JERRY A MAROULES Is this a professional malpractice case? NO

Firm Name: AGRAPIDIS & MAROULES, PC Related cases pending: NO

Address: 777 TERRACE AVE STE 504 If yes, list docket numbers:

HASBROUCK HGTS NJ 076040000 Do you anticipate adding any parties (arising out of same
Phone: 2012880500 transaction or occurrence)? NO

Name of Party: PLAINTIFF : Michaels, Alicia

Name of Defendant’s Primary Insurance Company Are sexual abuse claims alleged by: Alicia Michaels? NO

(if known): Sompo International

THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please identify the requested accommodation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

08/05/2020 Is! JERRY A MAROULES
Dated Signed
